Opinion by
White, P. J.
§ 304. Bond for hire of county convicts, suit on; disqualification of judge. In a suit upon a bond executed under the provisions of art. 3604, Rev. Stats., for the hire of a county convict, the county judge has no such interest in the suit as would disqualify him from trying the cause.
§ 305. Hirer; his liability, when fixed. The hirer of a convict is not liable upon his bond, where convict has escaped, for the amount of the bond, or any part thereof, until the bond becomes due; because he may, by terms of the statute, if he re-arrests the convict before the bond becomes due, so fix his liability as to limit it to the pay due only for the time that such convict remained with him [Eev. Stats, art. 3605], and a suit brought upon such bond, before its maturity, is prematurely brought, and cannot be maintained.
Reversed and remanded.